JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed.R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order dated November 20, 2000 be vacated in part, as to the dismissal of appellant’s complaint against George Szego. The district court abused its discretion in dismissing the complaint against Szego as a result of appellant’s failure to comply with the service requirements of Fed.R.Civ.P. 4(m). See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir.1997) (per curiam) (court of appeals reviews dismissal under Rule 4(m) for abuse of discretion). The record reflects that Szego was timely served with the summons and complaint, and that Szego in fact appeared before the district court. Because appellant noted an appeal solely of the district court’s dismissal of his complaint against Szego, we express no opinion with respect to any other aspect of the district court’s November 20, 2000 dismissal order. This case is hereby remanded to the district court for further proceedings consistent with this order.
Pursuant to D.C.Cir. Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed.R.App. P. 41(b); D.C.Cir. Rule 41.